Citation Nr: 9929541	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-08 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1987 to July 1993, 
with three years and 10 months of prior service.  Initially, 
this matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for right knee strain and denied entitlement to a 10 percent 
rating based on multiple, noncompensable, service-connected 
disabilities.  In December 1996, the Board remanded 
consideration of these matters to the RO and instructed the 
RO to afford the veteran a Department of Veterans' Affairs 
(VA) orthopedic examination of his knee.  The case has now 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's current right knee disability, diagnosed as 
early degenerative arthritis, is not related to any disease 
or injury he incurred during his active military service.

2.  The veteran has service-connected disability from 
bilateral trapezius strain which is rated 10 percent 
disabling from July 16, 1993.


CONCLUSIONS OF LAW

1.  A right knee disorder diagnosed as early degenerative 
arthritis was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1157 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for award of a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Knee Strain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

In this case, there is evidence of a right knee injury in 
service, as the veteran's service medical records show that he 
sought treatment in December 1983 with complaints of right 
knee pain lasting two days after another participant in a 
sport struck his knee.  On examination, there was no deformity 
or loss of strength.  The knee had full range of motion.  Some 
crepitus was noted upon palpation of the patella.  An examiner 
noted in impression of knee strain.  In addition, the June 
1993 separation examination report contains a notation of 
"PFJ bilat[eral] knees" in the summary of defects and 
diagnoses.  In Hampton v. Gober, 10 Vet. App. 481 (1997), the 
Court found that the diagnosis of the pertinent knee condition 
in the separation examination report provides evidence of both 
a current knee condition and relationship to service, when . 
the appellant filed his claim for service connection 
approximately one month after his separation examination.  
Under Hampton, the veteran's separation examination report is 
evidence of current disability and of nexus to service, when, 
as in this case, the claim is filed soon after discharge from 
active duty.  Consequently, the three elements of a well-
grounded claim are met.  The preponderance of the evidence, 
however, is against the claim for service connection.

The veteran testified before the undersigned member of the 
Board in December 1996.  He stated that his right knee "went 
out" during his active service due to such activities as 
basketball, forced marches, carrying back packs, and getting 
in and out of trucks.  He reported current symptoms of 
throbbing, weakness, occasional sharp pain from the patella 
area, swelling and tenderness.  He denied having sought 
formal medical care for the right knee since his separation 
from service.

As discussed above, the service medical records show 
treatment in December 1983 for what was consider to be a 
right knee strain.  Subsequently dated service medical 
records, however, show no further complaints or treatment for 
a right knee disorder.  Nonetheless, a report of medical 
examination dated in November 1992 contains a diagnosis of 
bilateral patellofemoral syndrome.  The examiner reported, 
however, that the veteran's lower extremities were clinically 
normal.  In a medical history given by the veteran at the 
time of his medical examination for separation from service 
in June 1993, he reported a history of swollen or painful 
joints but denied have trick or locked knee.  An examiner 
reported a diagnosis of bilateral chondromalacia patella.  
The examiner again indicated, however, that the veteran's 
lower extremities were then clinically normal.

VA treatment records generated since the veteran's separation 
from service do not show complaints, diagnoses, or treatment 
for a right knee disorder.  A report of a Persian Gulf War 
registry examination does not show that the veteran had 
complaints of a musculoskeletal nature.  A physical 
examination revealed no such disorders.

When his right knee was examined in December 1998, the 
veteran reported that he had been having right knee pain for 
seven years.  He gave no history of significant, specific 
trauma.  He denied a history of buckling, locking, swelling, 
or giving way.  He reported having discomfort from going up 
and down stairs.  Examination of the right knee revealed 
range of motion from zero degrees of extension to 130 degrees 
of flexion.  There was no effusion or instability.  There was 
no quadriceps atrophy.  There was palpable crepitation of the 
patellofemoral area of the left knee.  Patellar grinding test 
was positive.  Apprehension sign was negative.  The veteran 
was able to ambulate with a reciprocal heel-toe gait.  No 
antalgic component was noted.  X-rays showed very early 
osteophytosis at the anterior tibial spine and at the medial 
and lateral plateaus.  There was no joint space narrowing 
with weight bearing.  There were no loose bodies, cyst 
formation, or significant sclerosis.  The examiner reported 
an impression of probable early degenerative arthritis of the 
right knee.  In an addendum dated in January 1999, the 
examiner reported that the veteran had some discomfort in the 
last 10 to 15 degrees of flexion.  His impression of early 
degenerative arthritis of the right knee was based on X-ray 
findings of osteophytosis.  The examiner expressed his 
opinion that, based on the lack of supportive evidence in his 
history, the veteran's current symptoms were not residuals of 
any service-related injury.

The veteran is competent to testify about his current 
symptoms, the duration of such symptoms, and the symptoms he 
had in service.  However, in the absence of evidence that he 
has the expertise to render an opinion that his current right 
knee disability is related to a disease or injury he incurred 
in service, his assertions of such a relationship are 
afforded no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

On the one hand, there are diagnoses of bilateral 
patellofemoral syndrome and bilateral chondromalacia in 
November 1992 and June 1993, respectively.  The clinical 
examination of the right knee was normal, however, in both 
instances.  The only right knee disability now shown has been 
diagnosed as early degenerative arthritis, based on x-ray 
findings.  The examiner, however, specifically indicated that 
this was not due to any service-related injury.  
Consequently, when weighing the diagnoses in 1992 and 1993 
against the lack of clinical abnormalities then shown on 
examination and the opinion that the currently diagnosed 
disability is unrelated to any in-service injury, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a right knee disability.

II.  Entitlement to a 10 Percent Rating under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate, 
permanent, service-connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the rating schedule, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324 (1998).

The 10 percent rating which is authorized by 38 C.F.R. 
§ 3.324 is assignable under the limited circumstances where a 
veteran has multiple, noncompensable, service-connected 
disabilities.  In this case, the veteran appealed the June 
1994 rating decision that granted service connection for 
several disabilities and assigned noncompensable ratings for 
all of them, effective from July 16, 1993, which is the date 
following the veteran's release from active duty.  

The veteran now has a disability which has been assigned a 
compensable rating.  In November 1997, the Board granted 
service connection for bilateral trapezius strain with neck 
pain, and for tinea pedis.  By a rating decision in December 
1997, the RO assigned a 10 percent disability evaluation for 
bilateral trapezius strain with neck pain with x-ray evidence 
of degenerative joint disease of the cervical spine.  The 
rating was effective from July 16, 1993.  Thus, for the 
entire time in question in this appeal, the veteran now has a 
disability rated as 10 percent disabling.  Consequently,  his 
claim for a 10 rating pursuant to the provisions of 38 C.F.R. 
§ 3.324 has no legal merit or entitlement under law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a right knee disorder is denied.

Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

